UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6835


MICHAEL A. SINGLETON,

                    Petitioner - Appellant,

             v.

WARDEN OF LACKAWANNA COUNTY PRISON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Terry L. Wooten, Senior District Judge. (2:19-cv-02064-TLW)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael A. Singleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael A. Singleton seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing, without prejudice, * Singleton’s

28 U.S.C. § 2254 petition for lack of jurisdiction. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Singleton’s informal brief,

we conclude that Singleton has not made the requisite showing. See 4th Cir. R. 34(b); see

also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately




       *
          Although the district court dismissed the action without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3